DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2015/0250017 A1 to Ingale et al. (hereinafter “Ingale”) discloses a method and an apparatus are provided for determining a configuration for a radio frame. A transition from a period of inactivity to a period of activity is detected in a configured discontinuous reception (DRX) cycle. A category of at least one subframe of the radio frame that is likely to be encountered during the period of activity is determined, if a dynamic reconfiguration of time division duplex (TDD) uplink (UL)-downlink (DL) configurations is enabled. The category of the least one subframe includes one of a flexible subframe and a fixed subframe. US 2016/0044672 A1 to Quan et al. (hereinafter “Quan”) discloses a method and an apparatus for transmitting uplink information. The method relates to a user equipment receives resource configuration indication information and subframe configuration indication information that are sent from a base station, where the resource configuration indication information is used to indicate at least one flexible subframe. The UE determines whether to transmit uplink information in the flexible subframe according to the subframe configuration indication information. Ingale and Quan do not explicitly disclose a wireless communication method performed by a terminal or a chip configured to operate in a terminal, the method comprising: .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-7, 9-11, 13-17, and 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476